


110 HR 3628 IH: Promoting Charitable Actions Act of

U.S. House of Representatives
2007-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3628
		IN THE HOUSE OF REPRESENTATIVES
		
			September 20, 2007
			Mr. Space introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend for
		  4 years the enhanced charitable deduction for contributions of food
		  inventory.
	
	
		1.Short titleThis Act may be cited as the
			 Promoting Charitable Actions Act of
			 2007.
		2.4-year extension
			 of enhanced charitable deduction for contributions of food inventory
			(a)In
			 generalClause (iv) of section 170(e)(3)(C) of the Internal
			 Revenue Code of 1986 is amended by striking December 31, 2007
			 and inserting December 31, 2011.
			(b)Effective
			 dateThe amendment made by this section shall apply to
			 contributions made after December 31, 2007.
			
